DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6272368 (Alexandrescu).
Regarding claim 1: 
Alexandrescu disclose a collision monitoring apparatus for a C-arm X-ray machine system, comprising: 
a camera (11) configured to acquire a video image of surroundings of at least one target protection component on the C-arm X-ray machine system (Fig. 1, 5, and 6); 
an image processor (14) configured to determine a scene of the surrounding of the at least one target protection component based on the video image (column 3, lines 28-29); and 
a controller configured to: 
determine whether a possible collision exists based on the determined scene (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and 
control the C-arm X-ray machine system to stop moving or to slow down a movement by the C-arm X-ray machine system based on the determination of the possible collision (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).

Alexandrescu disclose the collision monitoring apparatus as claimed in claim 1, wherein: 
the C-arm X-ray machine system comprises a C-arm X-ray machine (1) and a patient examination platform (8); 
the at least one target protection component comprises: at least two target protection components, including a bed board of the patient examination platform (8), and: 
an X-ray source (3), an X-ray receiver (2), and/or a C-arm (1); 
the camera includes at least three cameras (column 3, lines 4-17) selected from group of cameras consisting of: 
one or more cameras located directly above a C-arm X-ray machine of the C-arm X-ray machine system (Fig. 1), one or more cameras directly in front of the C-arm X-ray machine (Fig. 1 and 5), cameras at two sides of the C-arm X-ray machine (Fig. 6), and cameras located at two sides of the patient examination platform (Fig. 6), the at least three cameras being configured to acquire video images of the surroundings of the at least two target protection components from different directions, respectively, to obtain video streams of at least three channels (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); 
the image processor includes: 
an image extractor configured to subject the video streams of the at least three channels from the at least three cameras to synchronization, and to extract corresponding images of the at least three channels based on a set frequency (column 4, lines 31-46); and 
an image identifier configured to subject the corresponding images of the at least three channels to target protection component identification and scene analysis, to obtain a relative position relationship of the at least two target protection components (column 4, lines 31-46); and 

Regarding claim 3: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 1, wherein the C-arm X-ray machine system includes a C-arm X-ray machine and a patient examination platform (Fig. 1 and 5).
Regarding claim 4: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 1, wherein the at least one target protection component comprises at least two target protection components, including a bed board of the patient examination platform (Fig. 1 and 5), and at least one of: an X-ray source (3), an X-ray receiver (2) and a C-arm (1).
Regarding claim 5: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 1, wherein the camera comprises at least three cameras selected from group of cameras consisting of: one or more cameras located directly above a C-arm X-ray machine of the C-arm X-ray machine system (Fig. 1), one or more cameras directly in front of the C-arm X-ray machine (Fig. 1 and 5), cameras at two sides of the C-arm X-ray machine (Fig. 6), and cameras located at two sides of the patient examination platform (Fig. 6), the at least three cameras being configured to acquire video images of the surroundings of the at least two target protection components from different directions, respectively, to obtain video streams of at least three channels (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).
Regarding claim 6: 

an image extractor configured to subject the at least two video streams to synchronization, and to extract corresponding images of the at least two channels according to a set frequency (column 4, lines 21-46); and 
an image identifier configured to subject the extracted corresponding images of the at least two channels, to target protection component identification and scene analysis, to obtain a relative position relationship of the at least one target protection component, wherein the controller is configured to determine whether a possible collision exists based on the relative position relationship of the at least one target protection component (column 4, lines 21-46).
Regarding claim 8: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 1, wherein: the C-arm X-ray machine system includes a position detector configured to determine a current movement position of a C-arm, the at least one target protection component including an X-ray source or an X-ray receiver (Fig. 1, 5 and 6); the camera includes at least one camera mounted at the X-ray source side or at least one camera mounted at the X-ray receiver side (Fig. 6); the image processor is configured to: determine whether an obstacle appears in a target region according to the video image from the at least one camera, and when an obstacle appears in the target region, determine a current position of the obstacle; the controller is further configured to: determine a current movement direction of the C- arm, and in response to the current movement direction is toward the current position of the obstacle: determine a distance value between the target protection component and the obstacle according to the current movement position of the C-arm and the current position of the obstacle, and determine 
Regarding claim 9: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 8, wherein the movement position comprises: a rotational movement position, an orbital movement position, or a horizontal movement position (Fig. 1 and 5).
Regarding claim 10: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 9, wherein the movement direction comprises: a rotational movement forward direction, a rotational movement reverse direction, an orbital movement forward direction, an orbital movement reverse direction, a horizontal movement forward direction, or a horizontal movement reverse direction (Fig. 1 and 5).
Regarding claim 11: 
Alexandrescu disclose a C-arm X-ray machine system comprising the collision monitoring apparatus as claimed in claim 1 (Fig. 1 and 5).
Regarding claim 12: 
Alexandrescu disclose a C-arm X-ray machine comprising the collision monitoring apparatus as claimed in claim 1 (Fig. 1 and 5).
Regarding claim 13: 
Alexandrescu disclose a collision monitoring method for a C-arm X-ray machine system, the method comprising: acquiring a video image of surroundings of at least one target protection component on the C-arm X-ray machine system column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); determining, by an image processor, a scene of the surroundings of the at least one target protection component based on the video image column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and determining, by a controller, whether a possible collision exists based on the scene of 
Regarding claim 14: 
Alexandrescu disclose the collision monitoring method as claimed in claim 13, wherein: the at least one target protection component comprises: at least two target protection components, including a bed board of a patient examination platform (8), and: an X-ray source (3), an X-ray receiver (2), and/or a C-arm (1); acquiring the video image of surroundings of at least one target protection component on the C-arm X-ray machine system includes acquiring video images of the surroundings of the at least two target protection components from at least three directions, respectively, to obtain video streams of at least three channels column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46), the at least three directions including at least three of the following directions: directly above, directly in front of, and at two sides of the C-arm X-ray machine (Fig. 1, 5 and 6), and at two sides of the patient examination platform (Fig. 1 and 6); determining the scene of the surroundings of the at least one target protection component includes subjecting the video streams of the at least three channels to synchronization, extracting corresponding images of the at least three channels according to a set frequency column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and subjecting the corresponding images of the at least three channels to target protection component identification and scene analysis, to obtain a relative position relationship of the at least two target protection components column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and determining whether the possible collision exists according to the scene of the surroundings of the at least one target protection component includes determining whether a possible collision exists based on the relative position relationship of the at least two target protection components column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).

Alexandrescu disclose the collision monitoring method for a C-arm X-ray machine system as claimed in claim 13, wherein: the at least one target protection component comprises: a collimator of the X-ray source or an image enhancer at the X-ray receiver side (Fig. 1 and 5); the acquiring the video image of surroundings of at least one target protection component on the C-arm X-ray machine system includes acquiring a video image of the surroundings of the collimator from the X-ray source side or acquiring a video image of the surroundings of the image enhancer from the X-ray receiver side (Fig. 1, 5 and 6); the determining the scene of the surroundings of the at least one target protection component according to the video image includes determining whether an obstacle appears in the target region according to the video image, and when an obstacle appears in the target region, performing positioning of the obstacle to obtain a current position of the obstacle column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); the method further comprises determining a current movement position and a current movement direction of a C-arm; and the determining whether the possible collision exists according to the scene of the surroundings of the at least one target protection component includes: determining whether the current movement direction is toward the current position of the obstacle, and in response to the current movement direction being toward the current position of the obstacle: determining a distance value between the target protection component and the obstacle according to the current movement position of the C-arm and the current position of the obstacle, and determining whether a possible collision exists according to the distance value column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).
Regarding claim 17: 
Alexandrescu disclose a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 13 (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).

Alexandrescu disclose a computer program product having a computer program which is directly loadable into a memory of the controller of the system, when executed by the controller, causes the system to perform the method as claimed in claim 13 (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7: 
Alexandrescu disclose the collision monitoring apparatus as claimed in claim 2, but fail to teach the details of wherein the image processor further comprises an image pre-processor configured to: subject the images of the at least three channels extracted by the image extractor to target object identification, the target object being the C-arm X-ray machine system; and remove an object other than the identified target object from the images, supply the images from which the object has been removed to a trained image completion model, and obtain completed images outputted by the image completion model, wherein the image identifier is configured to perform the target protection component identification and scene analysis based on the completed corresponding images of the at least three channels.
Regarding claim 15: 
Alexandrescu disclose the collision monitoring method for a C-arm X-ray machine system as claimed in claim 14, but fail to teach the details of further comprising: subjecting the images of the at least three channels to target .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884